LATTIMORE, J.
Conviction for embezzlement; punishment, two years in the penitentiary. The state’s attorney'with this court calls to our attention that the statement of facts herein was not approved by the trial court. He is supported by the record. Each of the four bills of exception appearing in the transcript depends upon the presence of the facts, in order to give validity to the claims of error therein set forth. The absence of the statement of facts deprives us of ability to pass upon the soundness of the contentions made. The indictment herein seems to sufficiently charge the offense, and is followed by the charge of the court and the judgment and sentence. No error appearing, the judgment will be affirmed.